The wife failed to rebut the presumption that all property acquired by either spouse during the marriage is marital property (see DeJesus v DeJesus, 90 NY2d 643, 648 [1997]; see also Domestic Relations Law § 236 [B] [5] [d] [7]). As a result, the referee properly found that the parties should equally divide the proceeds of the house sale (see Smith v Smith, 8 AD3d 728 [2004]; see also McManus v McManus, 298 AD2d 189 [2002]; *478Fields v Fields, 15 NY3d 158, 165-166 [2010], affg 65 AD3d 297 [2009]).
We find no basis to disturb the referee’s credibility determinations, and thus, find no basis to disturb the referee’s finding on fault (see Hale v Hale, 16 AD3d 231, 233 [2005]).
We have considered the wife’s remaining contentions and find that they are either unpreserved or without merit. Concur— Tom, J.E, Sweeny, Renwick, Freedman and Manzanet-Daniels, JJ.